Citation Nr: 0736469	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  03-08 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD), to include generalized anxiety disorder.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for loss of field of 
vision of the right eye.

4.  Entitlement to service connection for a neurological 
disorder of the right lower extremity, claimed as nerve 
damage.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the lumbar spine for the period 
prior to September 21, 2005.

7.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine from September 21, 
2005.

8.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served in the U.S. Army Reserve from February 
1983 to February 1989 with an initial period of active duty 
for training (IADT) from March 1983 to July 1983.  The 
veteran also served in the Virginia Army National Guard from 
March 1990 to January 1992, with active duty from October 
1990 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions dated in July 2002, January 2003 and 
May 2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The veteran was denied entitlement to nonservice-connected 
disability pension benefits in January 2003.  The basis for 
the denial was that the veteran was found not to be 
permanently and totally disabled at the time.  The veteran 
perfected an appeal of the denial in July 2003.

Evidence was received to show the veteran was in receipt of 
Social Security Administration (SSA) disability benefits in 
February 2004.  As a result, the veteran met the criteria 
that allows for the payment of nonservice-connected 
disability pension benefits on the basis of a permanent and 
total disability.  See 38 U.S.C.A. § 1502(a)(2) (West 2002).  
Therefore, the issue of entitlement to pension benefits, on 
the basis of not having a permanent and total disability, is 
no longer on appeal.

The veteran also requested a local hearing at the time he 
submitted a substantive appeal for several of the issues on 
appeal in March 2003.  The veteran was scheduled for the 
hearing in September 2003.  The veteran cancelled his hearing 
request and elected to submit additional evidence in 
September 2003.


The issues of entitlement to service connection for an 
acquired psychiatric disorder, PTSD and the issue of 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a right eye injury in service and 
no competent evidence to link any currently diagnosed right 
eye disorder to any period of service.

2.  There is no evidence of a right knee injury or disorder 
in service and no competent evidence to link any current 
right knee disorder to service.

3.  There is no evidence of current disability involving a 
neurological disorder of the right lower leg.

4.  For the period prior to September 21, 2005, the veteran's 
service-connected degenerative arthritis of the lumbar spine 
was manifested by no more than slight limitation of range of 
motion without paravertebral muscle spasms, with subjective 
complaints of pain.  

5.  For the period from September 21, 2005, the veteran's 
service-connected degenerative arthritis of the lumbar spine 
is manifested by moderate limitation of motion, with 
objective evidence of pain on motion, limitation of flexion 
to 60 degrees and combined limitation of motion of the 
thoracolumbar spine of 115 degrees.  There is no evidence to 
show limitation of forward flexion of the thoracolumbar spine 
to 30 degrees or less, or favorable ankylosis of his entire 
thoracolumbar spine.  Nor is there evidence of severe 
limitation of motion, severe lumbosacral strain with listing 
of the whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion


CONCLUSIONS OF LAW

1.  Loss of field of vision of the right eye was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002) 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A neurological disorder of the right lower extremity was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).

3.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002) 
38 C.F.R. §§ 3.303, 3.304.

4.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine for the period 
prior to September 21, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

5.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine for the period 
from September 21, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Background

The veteran served in the U.S. Army Reserve from February 
1983 to February 1989.  He also served in the Virginia Army 
National Guard from March 1990 to January 1992.  In regard to 
his Reserve service, the veteran had an initial period of 
active duty for training (IADT) from March 1983 to July 1983 
and a two-week period of active duty for training from 
February 1986 to March 1986.  The veteran had active duty 
with the National Guard for the period from October 1990 to 
April 1991 when he served in support of Operations Desert 
Shield/Desert Storm.  

The veteran's service medical records (SMRs) for his Reserve 
service are negative for any type of right knee, right leg, 
or right eye disorder.  This included the results of a 
quadrennial physical examination done in January 1986.  There 
were no complaints involving the lower extremities and the 
veteran had a visual acuity of 20/50 in the right eye.  

The veteran had a National Guard entrance physical 
examination in March 1990.  He listed no problems with his 
right lower extremity or eyes on his Report of Medical 
History.  No abnormalities of the right lower extremity were 
noted on examination.  The examination report listed the 
veteran's right eye distant visual acuity as 20/30 but 
corrected to 20/20.  The report said he had defective vision 
in the right eye.  The veteran had an eye consultation in 
November 1990.  The reported noted that the veteran said he 
had had trauma to his right eye at the age of 5.  His 
uncorrected distant vision in the right eye was noted to be 
20/40.  There was no defect in the field of vision reported.  
The veteran was said to have a small pterygium in the right 
eye.  A diagnosis of myopia was provided.  

The Board notes that a pterygium is a wing-like structure, 
applied especially to a triangular fold of membrane, 
extending from the conjunctiva to the cornea.  Norris v. 
West, 11 Vet. App. 219, 220 (1998).  

The veteran was later deployed to Southwest Asia from 
November 1990 to March 1991.  His National Guard SMRs show 
that he was involved in a motor vehicle accident (MVA) on 
February 11, 1991.  The records show that he was involved in 
the MVA earlier in the day and sought treatment for back pain 
that evening and that he arrived for treatment by walking 
into the treatment area.  The entry described the accident 
with the veteran being the driver of a tractor-trailer that 
was stopped at a stop sign.  A second tractor-trailer passed 
by on the left, going in the same direction.  The second 
tractor-trailer cut over on the veteran's vehicle.  The entry 
reported that the veteran's head did not strike [sic] and he 
did not lose consciousness.  There was no notation of any 
complaints related to the right eye or right knee.  The 
veteran did complain of a burning sensation down the buttocks 
with the right being greater than the left.  The treatment 
entry included a notation of a history of a slipped disc two 
weeks earlier but there is no mention of any complaints or 
treatment for back pain prior to the February 1991 entry.  

The veteran continued to experience back pain and was 
medevaced from Southwest Asia to the U.S.  He was first 
admitted to Landstuhl Army Hospital in March 1991.  The daily 
treatment records and a discharge summary from that facility 
did not list any right eye injury or problem, right knee 
problems, neurological problems involving the right leg.  He 
was transferred for treatment at. Ft. Eustis, Virginia, in 
April 1991.  The treatment records from that facility also 
did not record any complaints or problems regarding any right 
eye or right knee injury and no neurological problems of the 
right leg.  

The veteran submitted a claim for VA disability compensation 
benefits in June 1991.  He sought benefits associated with 
his back injury in February 1991.  He also said that he 
experienced pain that radiated from his back to his right leg 
down to his foot.  

The veteran was granted service connection for low back pain, 
with sclerosis at L5-S1 facets, in July 1991.  He was 
assigned a 10 percent disability evaluation.  The grant was 
based on a review of the SMRs, no VA examination was 
conducted at that time.

The veteran sought an increased evaluation for his back 
disability in March 2002.  He also submitted a claim for 
service connection for right leg nerve damage and a right eye 
disorder.  He later submitted a claim for service connection 
for a right knee disorder in August 2002.  

Private treatment records identified by the veteran were 
obtained and associated with the claims folder.  They include 
records from Wellmont-Holston Valley Medical Center (WHVMC) 
for the period from November 1984 to December 2005, and 
Indian Path Hospital for the period from June 2003 to 
February 2005.  

The records from Indian Path Hospital are negative for any 
treatment related to the right eye, or right leg nerve 
injury.  The veteran was seen for complaints related to a 
fall from his porch in June 2003.  The veteran was evaluated 
for arm, and hip pain.  He also had an x-ray of the right 
knee that was interpreted as normal.  

The records from WHVMC show treatment for a variety of 
problems related to different injuries suffered at home and 
at work.  There is no mention of any treatment related to the 
right eye or a right leg nerve problem.  The veteran was seen 
for complaints related to his right knee in December 2003.  
It was noted that he had tripped and fallen on his knee.  X-
rays of the right knee were interpreted as normal - no 
evidence of abnormal soft tissue calcifications and no 
significant arthritic changes.  He fell again in January 2004 
and was treated for complaints related to his right hip.  The 
treatment entry notes that the veteran said he was to have a 
right knee replacement in January 2004.  There is no evidence 
of record regarding any evaluation of the right knee 
discussing such surgery, evidence of the surgery, or a 
reference to the surgery as having occurred.  The veteran was 
seen for treatment of several complaints related to an 
assault in December 2005.  X-rays of the right knee were 
again interpreted as normal.  No clinical diagnosis of a 
right knee disorder was provided.  

VA treatment records for the period from April 2001 to 
October 2005 are associated with the claims folder.  The 
veteran had a past history of nerve damage to the right leg 
noted in the past medical history section of several clinical 
entries.  However, there is no actual physical examination, 
assessment, and opinion of right leg nerve damage in the 
records.  The records document a number of subjective 
complaints of numbness, and a burning sensation but do not 
provide a nexus to the veteran's military service.  The 
records show that the veteran was admitted to a VA 
domiciliary at the time he submitted his claim in March 2002.  
The veteran was also seen on a number of occasions for 
complaints of his right leg giving way.  No diagnosis was 
provided; however, he was issued a brace for the right knee 
in May 2002.  

An entry from March 2002 noted that the veteran claimed to 
have suffered an injury to his right eye in service.  The 
veteran said that he had good vision prior to his accident in 
1990 [sic].  He gave a history of getting glass in his right 
eye.  A visual field examination from May 2002 found a right 
hemifield defect.  A domiciliary note from October 2002 noted 
that the veteran alleged he had knee instability because of a 
pinched nerve in his back.  The physician noted that x-rays 
of the right knee were negative for any abnormality and that 
an MRI of the lumbar spine did not show any pathology to 
cause radiculopathy.  The veteran's right knee was evaluated 
in March 2003 after he fell going to the bathroom.  There was 
a slight decrease in range of motion due to pain.  There was 
no drawer sign and there was no ligamentous laxity noted.  
The veteran was again evaluated for complaints of right knee 
pain after a fall in September 2003.  The veteran was 
observed to walk into the examination without his brace and 
with no limp.  There was no swelling and he complained of 
pain on the medial aspect of the knee.  The examiner said 
there was a full range of motion.  

The veteran had an orthopedic consult a week later.  He 
complained of continued right knee pain.  He said he had a 
terrible burning pain to the right lower extremity.  The 
examiner said there was no deformity or discoloration of the 
right knee, or medial or lateral laxity.  The active range of 
motion was 45 to 110 degrees.  The veteran had a full range 
of passive motion.  X-rays of the right knee were negative.  
An MRI of the right knee was interpreted to show subtle 
increased signal in the fibular collateral ligament component 
of the lateral collateral ligament.  The report said this may 
represent a partial tear or sprain, otherwise the knee was 
unremarkable.

The veteran was treated for complaints of back pain on 
several occasions in 2004 and 2005.  His chronic back pain 
was noted on the problem list.  He was also seen in the eye 
clinic on several other occasions; however, no etiological 
opinion was ever provided regarding the loss of visual field.  
Further, there was no right knee impairment diagnosed and no 
diagnosis of nerve impairment of the right leg.

Records from the SSA were received in February 2004.  They 
contained several private disability assessments as well as 
duplicate copies of VA treatment records.  The veteran was 
initially denied disability benefits related to a disorder of 
the back in December 2002.  The SSA reconsidered the case and 
awarded disability benefits on the basis of affective/mood 
disorders and organic mental disorders in August 2003.  The 
veteran underwent an ophthalmology examination in September 
2002.  The veteran gave a history of having glass in his eye 
when a windshield broke and glass flew into his eye.  The 
impressions were refractive error, early pterygia of the 
right eye, posterior vitreous separation of the right eye 
with no hole, tear, or retinal detachment seen in the 
peripheral retina, and constricted right visual field with no 
ocular etiology found for the defect.  The veteran also 
submitted a number of statements wherein he listed his 
complaints of back pain, burning pain in his legs, right leg 
giving way, and visual problems in the right eye. 

The veteran was afforded a VA general medical examination in 
June 2002.  The veteran said that he was in good health until 
his service in Southwest Asia.  He told the examiner about 
his MVA.  The examiner noted the May 2002 clinical entry 
regarding the right eye refraction and that a visual field 
examination had found a right hemifield defect.  The veteran 
said he had no known injury to his knee other than the 
accident in 1990 [sic].  The examiner noted that x-rays of 
the right knee were normal.  No diagnosis was provided 
regarding the right eye, right leg, or right knee.  

The veteran was again afforded a VA general medical 
examination in September 2005.  The veteran was noted to have 
ptygerium of the right eye.  In regard to the right knee the 
veteran gave a history of onset after falling in the shower 
in 1999.  There was evidence of effusion, swelling, and 
tenderness, as well as medial and lateral laxity.  The 
examiner did not relate the findings to any incident of 
service.  No neurological impairment of the right leg was 
identified on the examination.  The veteran was scheduled for 
an MRI of the lumbosacral spine and right knee and an 
electromyograph (EMG) study but he failed to report for the 
MRIs and EMG.  

B.  Analysis

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In 
addition, certain chronic diseases, including organic 
diseases of the nervous system, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2007); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2007).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 
32 [U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).

Thus, with respect to the veteran's Army Reserve service, and 
National Guard service prior to and after his call to active 
duty for Desert Shield/Desert Storm, service connection may 
only be granted for disability resulting from disease or 
injury incurred or aggravated while performing ACDUTRA, or an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110,; 38 C.F.R. §§ 3.6, 3.303, 
3.304.  Service connection is generally not legally merited 
when a disability incurred on INACDUTRA results from a 
disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 
(1993).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

Even though the veteran has not asserted that any of his 
claimed disabilities are the result of his Army Reserve 
service or any other National Guard service other than his 
active duty in Southwest Asia, the Board must still consider 
the possibility.  However, the SMRs are entirely negative for 
evidence of loss of field of vision in the right eye, or a 
right knee disorder during the veteran's service at any time.  
There is subjective evidence of the veteran complaining of a 
burning sensation in the right leg or radiating pain from his 
back following his MVA in February 1991.  There is no 
objective clinical evidence to demonstrate a neurological 
impairment of the right leg at any time during service.

Further, the post-service medical evidence does not link the 
veteran's diagnosed loss of field of vision of the right eye 
to service.  The veteran has alleged he suffered an injury to 
his right eye at the time of his MVA.  He has told various 
examiners that he got glass in his eye at that time.  
However, the SMRs contain daily treatment records from 
several military facilities as well as a summary of the 
treatment provided to the veteran at one hospital.  There is 
no mention of any complaints involving the right eye during 
service, no mention of any injury to the right eye, and no 
removal of glass.  This is the type of injury that, if it 
occurred during the accident, it would have been noted and 
treated in service.  

In regard to the right knee, the post-service medical records 
show that the veteran began complaining of his right knee 
giving way, as evidenced by VA treatment records, in 2001.  
Multiple clinical examinations found no evidence of an 
objective impairment although the veteran was fitted with a 
knee brace.  X-rays from VA and private sources were all said 
to be normal in 2002, 2003, and 2005.  A VA MRI from 
September 2003 did have an equivocal assessment that there 
may be evidence of a partial tear or strain of a ligament.  
Even if such a diagnosis is conceded, this is more than 12 
years after service and there is no objective evidence to 
relate the diagnosis to the veteran's military service.  
Private records were obtained going back to 1984 and there 
was no reference in those records to any right knee 
complaints until 2003 and those complaints were due to an 
acute injury totally unrelated to the veteran's military 
service.  The findings from the VA examination of September 
2005 also show some laxity medially and laterally but this 
was not related to service by the examiner.  Further, the 
veteran informed the examiner that he had the onset of right 
knee problems in 1999 after a fall in the shower.

As to a separate disability of a neurological impairment of 
the right leg there is no evidence of a diagnosis of such a 
disorder.  The veteran's SMRs document his subjective 
complaints of pain and a burning sensation in the leg 
following his MVA in February 1991.  In fact he complained of 
similar symptoms in the left leg.  The VA treatment records 
contain intermittent complaints of pain and burning sensation 
in the leg, radiating down to the right foot.  

Despite the veteran's subjective complaints, a VA examiner, 
citing to the results of an MRI from October 2002, noted that 
the MRI showed no pathology that would cause radiculopathy.  
Indeed, there is no objective evidence of degenerative disc 
disease, either by MRI or x-ray, that may cause a 
neurological impairment.  VA x-rays and private x-rays still 
are said to be negative as late as August 2005.  The Board 
notes that the VA MRI from April 2002 showed facet 
arthropathy at L4-L5 and L5-S1 but showed no evidence of disc 
herniation or collapse of a vertebral body.

The lay statements provided by the veteran provide evidence 
of his complaints regarding his right eye, right knee, and 
right leg issues.  He is competent to state his symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the veteran, is not competent to relate any current 
diagnosis to his right eye visual field defect, right knee 
complaints, or complaints of a neurological disorder of the 
right leg.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir 2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").

Here the objective medical evidence does not demonstrate any 
injury to the right eye in service.  There is no competent, 
objective medical evidence to link the currently diagnosed 
right eye loss of visual field to any incident of service.  
Further, there is no objective medical evidence of any type 
of right knee injury or disorder in service.  The first 
symptoms are documented approximately 10 years after service.  
Although symptomatology has been identified in 2003 and at 
the time of the latest examination in 2005, there is no 
finite diagnosis of record.  More importantly, there is no 
competent medical evidence to relate the current 
symptomatology to service.  Finally, there is medical 
diagnosis of a neurological disorder of the right leg.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

In reviewing all three issues the Board finds that medical 
evidence is required to establish a diagnosis and a nexus to 
service.  As stated, that evidence is not of record and the 
evidence that is of record is against the veteran's claimed 
disorders being related to service.  Accordingly, the claim 
for service connection for right eye loss of visual field, 
right knee disorder, and neurological disorder of the right 
leg is denied.

II.  Increased Evaluation 

I.  Background

The veteran injured his lumbar spine in a MVA while serving 
on active duty in February 1991.  His SMRs document that he 
continued to complain of low back pain and was eventually 
medevaced back to the U.S.  His SMRs do not document any 
evidence of disc disease and do not provide a diagnosis of a 
neurological component to the veteran's back injury.  

The veteran was granted service connection for low back pain, 
with sclerosis at L5-S1 facets, in July 1991.  This was based 
on x-rays results contained in the SMRs.  He was assigned a 
10 percent disability evaluation.  The disability was 
evaluated as lumbosacral strain. 

The veteran sought an increased evaluation for his service-
connected back disability in March 2002.

VA treatment records for the period from April 2001 to May 
2002 show that the veteran was treated for complaints of back 
pain and spasms on several occasions.  He was seen in April 
2001 with complaints of pain after having fallen going to his 
mailbox.  The veteran denied any weakness or numbness in the 
lower extremities.  The physical examination showed a full 
range of motion and an assessment of chronic low back pain 
was provided.  He complained of pain on several other 
occasions but was noted to have a full range of motion on 
clinical examination.  A magnetic resonance imaging (MRI) 
study of the lumbar spine was negative in October 2001.  The 
veteran was noted to have spasms with multiple knots and 
decreased range of motion in February 2002.  He complained of 
tingling in the right leg.  The assessment was lumbar 
radiculopathy.  An examination from March 2002 noted the 
veteran's complaints of back pain but said he had 
surprisingly good lumbosacral flexion with minimal 
discomfort.  

At a VA orthopedic examination in June 2002, the veteran 
complained of pain in his low back, mostly near the belt 
line, which radiated to his lower extremities.  It was noted 
that the veteran had not re-injured his back since his 
separation from active service.  He indicated to the VA 
examiner that he had "flare-ups" of back pain, on the one 
hand, but on the other hand he stated that such claimed 
flare-ups of low back pain did not further limit his daily 
activities, because, according to him, he lead a "very 
inactive life."  X-rays of his lumbar spine in October 2001 
were negative.  An MRI imaging study in April 2002 showed 
facet arthropathy at L4-5 and L5-S1 but did not reveal any 
disc herniation or collapse of a vertebral body.  

On physical examination, no paravertebral muscle spasms in 
the lumbosacral spine area were found.  Range of motion of 
the veteran's lumbar spine was flexion to 90 degrees, 
extension to 30 degrees, lateral bending 30 degrees to the 
right and 22 degrees to the left, and rotation to 30 degrees, 
bilaterally.  The veteran could walk on heels and toes and 
perform right and left shallow knee bends.  He complained of 
a burning -type pain in doing the different motions.  

The pertinent diagnoses were chronic back pain and 
degenerative joint disease [arthritis] of the lumbar spine.  
In response to a question on functional limitation the 
examiner stated that, because of the veteran's young age, it 
would be to his advantage to receive some type of vocational 
rehabilitation in order to be gainfully employed.  He also 
said that, because of the pathology of the cervical and 
lumbar spine, the veteran would be limited in repetitive 
bending and heavy lifting.  He stated that the veteran's 
functional limitations should not preclude all types of 
employment.

Additional VA records through December 2005 show intermittent 
treatment for complaints of back pain.  The veteran was 
issued a back corset in May 2004. 

As noted, records from the SSA were received in February 
2004.  They contained several private disability assessments 
as well as duplicate copies of VA treatment records.  The 
veteran was initially denied disability benefits related to a 
disorder of the back in December 2002.  There was no specific 
SSA examination in regard to his back.  The veteran submitted 
a pain questionnaire and other statements attesting to his 
back pain and problems he had as a result of his pain.

The veteran was afforded a VA general medical examination on 
September 21, 2005.  The examiner recorded the veteran's 
subjective complaints of back pain, radiation of the pain, 
and leg weakness.  The veteran also said he had weekly flare-
ups that would last 1-2 days.  The veteran was not examined 
for range of motion.  No diagnosis other than back pain was 
provided.  

The veteran was afforded a VA orthopedic examination in 
October 2005.  The veteran said he experienced flare-ups of 
pain weekly that would last for 2-3 days.  He said they would 
be severe.  He said they were precipitated by overexertion, 
bending, twisting, stress, and fatigue.  Medication, heat, 
and rest would alleviate the symptoms.  The veteran also 
complained of bilateral stiffness and numbness in the lumbar 
area and lower extremities.  He also said that he had back 
spasm.  He said he was unable to walk more than a few yards.  
The examiner stated that no lordosis or scoliosis of his 
spine was seen.  Moderate pain on range of motion and muscle 
spasms were noted.  The spasms had no effect on the veteran's 
spinal contour or gait.  Range of motion of the thoracolumbar 
spine was flexion to 60 degrees, with pain beginning at 45 
degrees, extension to 15 degrees, with pain at that point, 
left and right lateral flexion to 10 degrees, with pain at 10 
degrees, and left and right rotation to 10 degrees, again 
with pain at 10 degrees.  The veteran was said to have 
impaired sensation to vibration, pinprick, light touch, and 
position sense on both the right and left lower extremities.  
He had normal knee jerk reflexes for both legs but hypoactive 
reflexes for ankle jerk.  There was no additional limitation 
of motion of the joints of the veteran's spine on repetitive 
use during the examination due to pain or due to any 
weakness, fatigue, or lack of endurance.  

The examiner included the results of the MRI from April 2002.  
The examination diagnosis was degenerative joint disease of 
the lumbar spine.  The examiner noted that the veteran's 
spine disability had a moderate effect on activities such as 
chores, shopping, exercise, recreation and traveling but only 
a mild affect on bathing, dressing, and toileting.  The 
examiner said the veteran's disability prevented him from 
engaging in sports but that there was no impairment of 
feeding or grooming.  It was noted that, despite telephone 
reminders, the veteran did not keep his appointment for his 
scheduled MRIs and EMG.  

As noted, supra, records from WHVMC and Indian Path Hospital 
were associated with the claims folder.  The veteran was not 
treated for his back at Indian Path Hospital.  He was treated 
for acute back pain at WHVMC as a result of falls or other 
incidents.  There is no evidence of routine treatment.  The 
veteran was seen for complaints of pain and "nerve damage" 
to both hips after a fall in June 2003.  X-rays of the lumbar 
spine were interpreted as normal.  X-rays of the sacrum and 
coccyx showed no evidence of acute injury.  The veteran fell 
out of his truck in August 2005 and was evaluated for hip 
pain.  X-rays of the lumbar spine were again interpreted as 
normal.  

The RO increased the veteran's disability evaluation for his 
back disability to 20 percent by way of a rating decision 
dated in July 2006.  The effective date of the increase was 
established as of September 21, 2005, the date of the VA 
general medical examination.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002, after receipt of the veteran's 
current claim.  The change related to evaluating disabilities 
involving intervertebral disc syndrome (IVDS) under 
Diagnostic Code 5293.  The rating criteria pertaining to 
disabilities of the spine were amended again in August 2003, 
effective as of September 23, 2003.  68 Fed. Reg. 51,454 
(codified at 38 C.F.R. § 4.71a (2005), Diagnostic Codes 5235-
5243 and accompanying notes).  This change amended all of the 
diagnostic codes used to evaluate disabilities of the spine.  
New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  The RO has 
evaluated the veteran's service-connected back disability 
under the prior and amended regulations so there is no 
prejudice to the veteran in the Board doing the same.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Regulations in Effect Prior to September 23, 2003

The Board notes that the RO re-characterized the veteran's 
back disability as arthritis rather than lumbosacral strain 
in the July 2002 rating decision on appeal.  The Board notes 
that the assignment of a particular diagnostic code to 
evaluate a disability is "completely dependent on the facts 
of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

There is no prejudice to the veteran in the RO's change in 
diagnostic code.  The evidence of record at the time service 
connection was granted, and a diagnostic code was chosen to 
evaluate the disability, showed that the veteran's low back 
pain could be characterized as a strain.  The 2002 VA 
examination report did not support that diagnosis, rather a 
diagnosis of degenerative joint disease, or arthritis, was 
provided.  Thus the change in diagnosis did not alter the 
veteran's underlying disability evaluation, only the 
description.  Further, as the veteran's disability evaluation 
for lumbosacral strain had been in effect for less than 20 
years, there is no question involving a protected rating.  
See Sanders v. West, 13 Vet. App. 491, 493-94 (2000).

Under the regulations in effect prior to September 23, 2003, 
and prior to the rating decision of July 2002, the veteran's 
back disability was rated under Diagnostic Code 5295 for 
disabilities involving lumbosacral strain.  See 38 C.F.R. § 
4.71a (2003).  Under Diagnostic Code 5295, a 40 percent 
evaluation is warranted where there is evidence of severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is applicable for a 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  Finally, a 10 percent evaluation is for 
characteristic pain on motion.  Id.

In evaluating the evidence of record the Board finds it does 
not support a 20 percent disability evaluation under 
Diagnostic Code 5295 at any time during the pendency of the 
appeal.  There was no evidence of spasms at the time of the 
veteran's VA examinations in 2002.  The VA outpatient records 
noted occasional complaints and/or findings of spasms that 
were acute.  Further, there was no evidence of a unilateral 
loss of lateral spine motion in the medical evidence.  The 
veteran was noted on several occasions to have a good range 
of motion despite his complaints of pain.  Although spasms 
were noted, and there was a decrease in the range of motion 
at the time of the veteran's examinations in 2005, he was 
given a 20 percent disability evaluation from that time, 
albeit under a different diagnostic code in effect after the 
change in regulations in 2003.  He still did not demonstrate 
symptoms consistent with a 20 percent evaluation under 
Diagnostic Code 5295.  

Given that the evidence does not support a 20 percent 
evaluation, it is clear that that a 40 percent evaluation 
under Diagnostic Code 5295 is not in order during the 
pendency of the appeal. 

The Board also notes that Diagnostic Code 5292, which 
provides the criteria for rating limitation of motion of the 
lumbar spine, is potentially applicable to the veteran's 
disability.  Under this regulation, a 40 percent disability 
evaluation is assigned for severe limitation of motion, a 20 
percent disability evaluation is assignable for moderate 
limitation of motion, and a 10 percent disability evaluation 
is assigned for slight limitation of motion. 

As of 2003, there was no specific measure of the range of 
motion of the lumbar spine included in the regulations used 
to evaluate disabilities of the spine.  However, range of 
motion measurements were added with the September 2003 change 
in regulations.  See Plate V, 38 C.F.R. § 4.71a (2007).  
While the substantive change in regulations from September 
2003 cannot be used to evaluate the veteran's level of 
disability prior to the change, the range of motion 
measurements from Plate V are instructive in understanding 
the given range of motion measurements and how they relate to 
the terms used in the earlier rating criteria-"slight", 
"moderate", or "severe."

In regard to the thoracolumbar spine, a full range of motion 
for forward flexion is 90 degrees, backward extension is to 
30 degrees, left and right lateral flexion is to 30 degrees, 
and left and right rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2007).

Disabilities associated with traumatic arthritis are 
evaluated under Diagnostic Code 5010.  Further, the Schedule 
for Rating Disabilities directs that disabilities involving 
traumatic arthritis are to be evaluated as degenerative 
arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a 
(2003).  Degenerative arthritis established by X- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5292).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The veteran had essentially a full range of motion at the 
time of his VA examinations in 2002.  He had flexion to 90 
degrees, extension to 30 degrees, lateral bending to the 
right to 30 degrees and to the left to 22 degrees, and 
rotation to 30 degrees.  The VA outpatient records noted 
several instances of a lesser range of motion at times due to 
acute symptoms.  The same records also contain multiple 
entries describing the veteran as having a full range of 
motion of the lumbar spine.  The private medical records, as 
well as the SSA records do not show any decrease in the range 
of motion of the lumbar spine.  

The evidence from the VA examination in October 2005 
documents a decrease in the veteran's range of motion.  The 
veteran had flexion to 60 degrees, extension to 15 degrees, 
lateral flexion to 10 degrees and lateral rotation to 10 
degrees.  The veteran had pain only at the extremes of his 
measured motion.  There was no increase in the loss of motion 
due to pain.  This evidence can be interpreted to show a 
moderate degree of limitation of motion at that time.  
However, the veteran's disability evaluation was increased to 
20 percent, effective as of September 21, 2005.  The evidence 
does not warrant a 20 percent evaluation for limitation of 
motion prior to September 2005 and the evidence does not 
support a 40 percent evaluation for severe limitation of 
motion after that date.  

Finally, a 40 percent rating is for consideration where there 
is favorable ankylosis of the lumbar spine under Diagnostic 
Code 5289.  38 C.F.R. § 4.71a (2003).  However, the record 
contains no evidence of ankylosis such that any rating, at 
the 40 percent level or higher, can be entertained in the 
veteran's case.

The change in regulations from September 2002 are not 
applicable in this case.  Explanatory notes for the new 
criteria explain that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that require bed rest 
prescribed by a physician and treatment by a physician.  The 
veteran's service-connected back disability does not involve 
IVDS, there is no neurological component that has been 
attributed to his disability, and therefore, there is no 
basis to evaluate his disability for incapacitating episodes.  

Regulations in Effect From September 23, 2003

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that degenerative 
arthritis of the spine, Diagnostic Code 5242, is evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or a combined range 
of motion of the thoracolumbar spine of not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 40 percent requires forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.

The veteran was granted a 20 percent disability evaluation on 
the basis of the limitation of flexion to 60 degrees.  With 
regard to the issue of the appropriate evaluation for 
degenerative arthritis of the lumbar spine for the period 
commencing September 21, 2005, the veteran is not entitled to 
a higher evaluation than the currently assigned 20 percent 
for degenerative arthritis of the lumbar spine.  There is no 
competent or credible evidence of record to show either 
forward flexion of the thoracolumbar spine at 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  The evidence must show one or the other to justify a 
higher evaluation.  There is no basis for a higher evaluation 
after September 21, 2005.

Further, the evidence of record does show that the veteran 
had a combined range of motion of 115 degrees and flexion to 
60 degrees at the time of his examination in October 2005.  
Both findings independently satisfy the criteria for a 20 
percent evaluation under the amended rating criteria.  
Although the RO established the effective date for the 
increased evaluation as September 21, 2005, the actual 
evidence was not of record until the examination in October 
2005.  There is no evidence of record to demonstrate that the 
veteran satisfied the criteria for a 20 percent evaluation 
prior to his examination.  Accordingly, there is no basis for 
a 20 percent evaluation, under the amended regulations, for 
the period from September 23, 2003, to September 21, 2005. 

As discussed supra, the veteran's back disability does not 
involve IVDS and no discussion of the criteria related to 
that disability, separate evaluations for neurological 
manifestations, or incapacitating episodes is warranted.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

The results of the VA examinations in 2002 do not reflect 
findings consistent with any of the above factors.  The VA 
outpatient records note continued complaints of pain but no 
evidence of weakened movement, excess fatigability, 
incoordination, swelling, or deformity or atrophy of disuse.  
The veteran did have more limited motion at the time of his 
VA examination in October 2005.  He also had pain at the 
examination.  The veteran also reported weekly flare-ups at 
that time.  The veteran did not suffer any additional loss of 
motion through repetitive use.  The veteran's pain is 
contemplated in his current ratings, and the increased 
symptomatology from 2005 is reflected in the evaluation 
increase to 20 percent.  There is no objective clinical 
indication that the veteran's symptoms result in functional 
limitation to a degree that would support a rating in excess 
of the current 10 percent prior to September 21, 2005, or in 
excess of 20 percent after September 21, 2005.  

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1) (2007).  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The veteran 
quit his job in 2002, at the time he submitted his claim for 
an increase, based on a number of physical impairments, 
especially his eyesight.  His service-connected back 
disability did not keep him from employment and this fact was 
noted at the time of the VA examination in 2002.  The veteran 
was granted SSA disability benefits on the basis of a 
psychiatric disability.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the three claimed issues or higher 
evaluations for the veteran's degenerative arthritis of the 
spine.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the appellant and any representative 
of any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the appellant and which portion VA will attempt 
to obtain on the appellant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about the information and evidence the 
appellant is expected to provide; and (4) request or tell the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that during the pendency of this appeal the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The veteran 
submitted one claim in March 2002.  He submitted his second 
claim for the right knee in August 2002.  

The RO wrote to him in regard to his service connection claim 
for the back, right eye and right leg in May 2002 and for the 
right knee in September 2002.  The veteran was informed of 
the evidence needed to substantiate his claims as well as an 
explanation of what evidence the veteran was to provide to VA 
in support of his claims and what evidence VA would attempt 
to obtain on his behalf.  The letter informed the veteran of 
the evidence of record.  The letter also asked the veteran to 
send any additional evidence or information to support his 
claim.

The RO denied the claim involving the right eye, right leg 
and back in July 2002.  The veteran's claim involving his 
right knee was denied in January 2003.

The veteran disagreed with the two rating decisions.  He was 
issued separate statements of the case and he perfected his 
appeal of the denial of his claims.  He continued to submit 
argument in support of his claims.

The RO wrote to the veteran in September 2005.  This letter 
addressed the issues on appeal and adjudicated in this 
decision.  The veteran was informed of the evidence needed to 
substantiate his claim as well as an explanation of what 
evidence the veteran was to provide to VA in support of his 
claim and what evidence VA would attempt to obtain on his 
behalf.  The letter informed the veteran of the evidence of 
record.  The veteran was also asked to submit any evidence in 
his possession that pertained to the claim.  

The veteran responded in September 2005.  He noted specific 
evidence of record that he felt supported his claim.

The veteran was issued the notice required by Dingess in 
March 2006.  His disability evaluation for his back was 
increased to 20 percent by way of a rating decision dated in 
July 2006.  The veteran was issued a supplemental statement 
of the case (SSOC) in July 2006.  His claim was re-
adjudicated with consideration of the evidence added to the 
record.  

The veteran's case was certified on appeal in December 2006.  
The certification letter also contained the notice required 
by the decision in Dingess.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and an 
increased evaluation.  He was provided such notice prior the 
initial unfavorable determinations in his case.  The veteran 
was provided with the notice addressed by the Court in 
Dingess.  The Board finds that any deficiency in the timing 
of the notice, or content, is harmless error in light of the 
re-adjudication of the claim and the result of the re-
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  

Moreover, the presumption of prejudice on the VA's part has 
been rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on the communications sent to 
the veteran over the course of this appeal; and (2) based on 
the veteran's contentions and the communications provided to 
the veteran by the VA over the course of this appeal, he is 
found to be reasonably expected to understand from the 
notices provided what was needed.  Further, the veteran has 
provided evidence in response to the notice letters received 
from the RO.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for service connection, and 
increased evaluations, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  The Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard, supra. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues have been obtained.  
The veteran's SMRs for all periods of service were of record.  
The veteran's post-service VA and private treatment records 
have been obtained.  He was afforded VA examinations.  His 
records from SSA were obtained and associated with the claims 
folder.  He withdrew his request for an RO hearing.  The 
veteran has not alleged that there is any outstanding 
evidence pertinent to his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

Entitlement to service connection for loss of field of vision 
of the right eye is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a neurological disorder 
of the right lower extremity is denied.

Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the lumbar spine, prior 
to September 21, 2005, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for degenerative arthritis of the lumbar spine from 
September 21, 2005, is denied.


REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, other than PTSD.  The 
claims folder contains evidence that the veteran was 
hospitalized, and treated for an adjustment disorder, at a VA 
medical center (VAMC) in Mountain Home, Tennessee, in June 
1993.  This is approximately two years after the veteran's 
period of active duty.  The records from that hospitalization 
need to be obtained and associated with the claims folder.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  If the veteran is not 
found to have engaged in combat, then the claimed stressors 
must by corroborated by evidence other than the veteran's 
statements.

The veteran's Department of the Army (DA) Form 20 does not 
reflect that he earned any combat-related awards, insignias, 
or medals during service.  Further, none are reflected on his 
DD 214 that was issued for his period of active duty from 
October 1990 to April 1991.  

The RO wrote to the veteran and requested that he complete a 
PTSD questionnaire that would provide specific information 
regarding his claimed stressors in November 2003.  The 
veteran failed to respond to the request.

The veteran was evaluated for participation in a post-
traumatic stress program in July 2003.  He related a number 
of stressors to that examiner that included some very 
specific events involving the loss of explosives, the high 
jacking of a convoy, the witnessing of the destruction of 
Khobar Towers by a SCUD missile.  The veteran also provided a 
statement regarding his MVA that differed greatly from that 
recorded in his SMRs in February 1991.  The veteran was given 
a diagnosis of PTSD, associated with his Southwest Asia 
service, based on his uncorroborated stressors.

The veteran was afforded a VA psychiatric examination in 
March 2004.  The veteran related some of the same 
uncorroborated stressors to the examiner.  He also related 
how he had seen his mother hit by a car when he was young.  
He had related this in other VA mental health clinic visits.  
The examiner provided a diagnosis of PTSD but related it to 
the veteran having witnessed his mother's accident.  In 
regard to the in-service stressors, the examiner said that he 
had reviewed the record and found no evidence to support the 
veteran's statements regarding the events.  The examiner 
stated that he would reconsider a diagnosis of PTSD based on 
in-service events if other evidence corroborated the alleged 
stressors.

The Board notes that the stressors conveyed by the veteran 
were not submitted for corroboration.  Further, the veteran 
has provided only general information regarding the several 
events.  On remand he will be provided an opportunity to give 
specific information regarding any claimed stressor.  Upon 
receipt of the information the RO will be able to make a 
request for corroboration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from 1991 to the present.  The RO should 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the veteran.  

The RO must request the psychiatric 
records from the Mountain Home VAMC.  

2.  The veteran should be contacted and 
requested to provide specific information 
regarding all of his claimed stressors.  
The veteran should include the unit he 
was assigned to, where his unit was 
serving at the time of the alleged 
stressors, and the date to as specific a 
date as possible.  The veteran should be 
advised that if he is not specific in 
describing his stressors, corroboration 
from official sources may not be possible 
and that could adversely affect his 
claim.  

3.  The RO should prepare a summary of 
all the claimed stressors that have been 
reported.  The RO should then prepare a 
request to the U. S. Army and Joint 
Services Records Research Center (JSRCC), 
citing to the veteran's claimed unit, 
events at that unit, and dates.  The 
JSRCC should be asked to provide 
documentation, if available, regarding 
the claimed stressors.

4.  Following the above, and upon receipt 
of a response from the JSRCC, the RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

5.  After completing all of the 
development actions requested above, the 
veteran should be afforded a psychiatric 
examination.  The claims folder and a 
copy of the remand portion of this 
decision must be reviewed by the examiner 
as part of the overall examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
(The examiner is advised that the veteran 
received a diagnosis of PTSD in July 2003 
but the diagnosis was not based on a 
review of corroborated stressors.)

In regard to the acquired psychiatric 
disorder, the examiner is requested to 
provide an opinion as to whether there is 
a greater than 50 percent probability 
that any diagnosed psychiatric disorder, 
other than PTSD, can be related to the 
veteran's military service.  

As to the PTSD claim, the psychiatric 
examiner is requested to review the 
summary of stressors to be provided and 
included in the claims folder, and the 
examiner should consider these events for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  The examiner should 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established.  The report of 
examination should include the complete 
rationale for all opinions expressed.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


